Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2022 were compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Application No. 17/209911, Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of application no. US 10958841 B2 (15/400774). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitation of Claims 2-21 of 17/209911 application is anticipated by the claims 1-27 of application no. US 10958841 B2 (15/400774). Claims 2-21 of 17/209911 are therefore not patentably distinct from the patented applications US 10958841 B2 (15/400774), and unpatentable for obvious-type double patenting.

Instant Application No.17/209911
Patent NO. US 10958841 B2 (15/400774)
2. An array of display pixels,

 the array comprising: 

a first display pixel including: a first inorganic light-emitting diode; a first memory cell; and 




a first sensor; and 

a second display pixel adjacent the first display pixel, the second display pixel including: 

a second inorganic light-emitting diode; a second memory cell; and a second sensor.  

1. A display comprising: an array of display pixels, the array of display pixels including 


a plurality of display pixel groups, at least one of the display pixel groups including: a first display pixel including: a first substrate; a first light-emitting diode carried by the first substrate, the first light-emitting diode to emit light having a first color; and
 
a first image sensor carried by the first substrate; 

a second display pixel adjacent the first display pixel, the second display pixel including; 

a second substrate separate from the first substrate; a second light-emitting diode carried by the second substrate, the second light-emitting diode to emit light having a second color different than the first color; and a second image sensor carried by the second substrate; and a third display pixel adjacent the second display pixel, the third display pixel including: a third substrate separate from the first substrate and separate from the second substrate; a third light-emitting diode carried by the third substrate, the third light-emitting diode to emit light having a third color different than the first color and different than the second color; and a third image sensor carried by the third substrate.

6. The display of claim 1, wherein at least one of the display pixels of the array of display pixels includes one or more of: one or more image sensors, one or more touch sensors, one or more pressure sensors, one or more vibration sensors, one or more temperature sensors, one or more accelerometers, one or more gyroscopes, one or more infrared sensors, one or more infrared light-emitting diodes, one or more ambient light sensors, one or more memory, one or more storage, one or more memory devices, one or more memory cells, one or more storage devices, one or more solid state storage devices, one or more random access memory devices, one or more random access memory cells, one or more static random access memory devices, one or more static random access memory cells, one or more dynamic random access memory devices, one or more dynamic random access memory cells, or one or more logic devices.
Claims 2-8 and 10-16 are rejected depended upon rejected base claims.  

Claims 9 and 17 is rejected same reason as Claim 1.  

Claims 18-21 are rejected depended upon rejected base claims.  




Since the U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300), the assignee is required to state which entity is the prior inventor of the conflicting subject matter. A terminal disclaimer has no effect in this situation since the basis for refusing more than one patent is priority of invention under 35 U.S.C. 102(f) or (g) and not an extension of monopoly. 
Failure to comply with this requirement will result in a holding of abandonment of this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryf et al. (US 2010/0066800 A1) hereinafter Ryf.
Regarding Claim 2, Ryf teaches an array of display pixels (fig.2; 210 is array of display pixels), the array comprising: a first display pixel including: a first inorganic light-emitting diode (fig.2; Para.0019; LED); a first memory cell (fig.2; Para.0035; memory RAM or ROM); and a first sensor (fig.2; Para.0019); and a second display pixel adjacent the first display pixel (fig.2; Para.0019; LED and image sensor are adjacent), the second display pixel including: a second inorganic light-emitting diode (fig.2; Para.0019; LED); a second memory cell (fig.2; Para.0035; memory cell of RAM or ROM); and a second sensor (fig.2; Para.0019; second image sensor 210 are adjacent). 


Regarding Claim 9, Ryf teaches an array of display pixels (fig.2; 210 is array of display pixels), the array comprising: a first display pixel including: a first inorganic light-emitting diode (fig.2; Para.0019; LED); a second inorganic light-emitting diode (fig.2; Para.0019; another  LED which is 210); and a first memory cell (fig.2; Para.0035; memory RAM or ROM); and a second display pixel adjacent the first display pixel (fig.2; Para.0019; LED and image sensor are adjacent), the second display pixel including: a third inorganic light-emitting diode (fig.2; Para.0019; another  LED which is 210); a fourth inorganic light-emitting diode (fig.2; Para.0019; another  LED which is 210); and a second memory cell (fig.2; Para.0035; memory cells of RAM or ROM with multiple cells).

Regarding Claim 17, Ryf teaches an array of display sub-pixels (fig.2; 210 is array of display pixels), the array comprising: a first sub-pixel including: a first inorganic light-emitting (fig.2; Para.0019; LED), the first inorganic light-emitting diode to emit red light (fig.5; Red, green and blue); and a first memory cell (fig.2; Para.0035; memory RAM or ROM); a second sub-pixel adjacent the first sub-pixel (fig.2 and 5; pixels and adjacent to each other with display and image sensors), the second sub-pixel including: a second inorganic light-emitting diode, the second inorganic light- emitting diode to emit blue light (fig.5; Para.0019; another  LED which is 210 with red, green or blue); and a second memory cell (Para.0035); and a third sub-pixel adjacent at least one of the first sub-pixel or the second sub- pixel (fig.2 and 5), the third sub-pixel including: a third inorganic light-emitting diode (fig.2; Para.0019; another  LED which is 210), the third inorganic light-emitting diode to emit green light (fig.5; Red, green or blue); and a third memory cell (fig.2; Para.0035; memory cells of RAM or ROM with multiple cells).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698